DETAILED ACTION

Response to Arguments
Applicant's arguments filed 30 March 2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1-2, 6-15, 31-32, 35, and 38-42, the applicant argued, “…In this Final Office Action, the time index indication in Fujitsu is allegedly corresponding to the target information in the claimed invention. However, Fujitsu fails to teach or suggest that the target information…indication information…in Fujitsu, the PBCH may carry the time index information in the way of the CRC masks (allegedly corresponding to the parity information in claimed invention)…such contents of Fujitsu do not teach or suggest how the CRC masks are determined or acquired…the Appendix in Fujitsu gives an example to show the feasibility of the Orthogonal Cover Code (OCC) indication method mention in section 2.2, wherein the determination of the NR-PBCH DMRS sequence is provided for example…Appendix in Fujitsu fails to teach or suggest that the CRC mask is acquired by encoding first concatenate information…using a scrambling sequence corresponding to the target information. As a result, the appendix in Fujitsu also does not teach or suggest determining or acquiring the CRC masks in any one of the three implementations as disclosed in amended claim 1…” on pages 17-20.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In §2.1 Fujitsu clearly teaches the target information comprises at least one of: time index information of the SS block, time index information of a portion of the SS block, a high-order bit of the time index information of the SS block, transmission reception point identification information, a PBCH combination indication signal, a system frame number, an extended system frame number, an extended cell identity (ID), time-frequency position information of a common search space, idle reservation information, system bandwidth information, period indication information of an SS burst set, a transmission measurement period, a transmission measurement duration, a Physical Hybrid Automatic Repeat Request Indication Channel (PHICH), antenna configuration information, and non-standalone/standalone (NSA/SA) indication information (§2.1: SSB time index information (target information)).
In §§2.1, 2.2, and Appendix Fujitsu clearly teaches the wherein the parity information is information acquired through encoding first concatenate information; the first concatenate information is information acquired through concatenating combination information and first parity information corresponding to the combination information; and the combination information is information acquired through combining partial minimum system information and the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information); or the parity information is information acquired through encoding second concatenate information; the second concatenate information is information acquired through concatenating partial minimum system information and first parity information corresponding to combination information; and the combination information is information acquired through combining the partial minimum system information and the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information); or the parity information is information acquired through encoding third concatenate information; the third concatenate information is information acquired through concatenating partial minimum system information and second parity information corresponding to the partial minimum system information; and the second parity information is information acquired through scrambling third parity information corresponding to the partial minimum system information by using a scrambling sequence corresponding to the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information).
Fujitsu §2.1 states “SSB time index information with the PBC TTI only can be carried by PBCH in an implicit way, such as scrambling code phases and/or CRC masks,” §2.2 states “In NR, SSB’s time index could be fully or partially indicated by the position of NR-PBCH DMRS RE,” and §Appendix shows an example of performing combinations and concatenations using NR-PBCH DMRS sequences, OCC, etc. to achieve the SSB time index indication using scrambling code phases, CRC masks, and NR-PBCH DMRS RE. The claims use broad language of different “information” that are concatenated and combined in different ways having three separate options. As such, Fujitsu discloses the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469